Case: 14-40297      Document: 00512883551         Page: 1    Date Filed: 12/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40297
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LORENZO GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:13-CR-1074-3


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Lorenzo Garcia appeals the sentence imposed following his guilty-plea
conviction of conspiring to harbor and transport illegal aliens, in violation of 8
U.S.C. § 1324(a)(1)(A) and (a)(1)(B). Garcia argues that the district court erred
in calculating his offense level under U.S.S.G. §§ 2X1.1 and 2L1.1 by holding
him accountable under relevant conduct for harboring and transporting two
aliens approximately three months prior to his offense of conviction.                            He


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40297     Document: 00512883551      Page: 2   Date Filed: 12/29/2014


                                  No. 14-40297

asserts that the incident, which involved different co-conspirators, was
insufficiently similar to the offense of conviction to constitute relevant conduct.
Because Garcia did not raise this argument in the district court, we will review
the district court’s sentencing decision for plain error only. Puckett v. United
States, 129 S. Ct. 1423, 1429 (2009).
      In determining Garcia’s sentence, the district court was allowed to
consider, as relevant conduct, “all acts and omissions . . . that were part of the
same course of conduct or common scheme or plan as the offense of conviction.”
U.S.S.G. § 1B1.3(a)(2). The district court found that both Garcia’s offense of
conviction and the prior transporting offense involved schemes to forcibly
detain aliens who had illegally entered the United States, extort money from
those aliens and their families to pay for transportation, and subsequently
abandon those aliens on the side of the road in Brooks County, Texas. Those
findings warranted a conclusion that the two episodes shared a common
purpose and modus operandi and were part of a common scheme or plan. See
United States v. Williams, 610 F.3d 271, 293-94 (5th Cir. 2010). Moreover, the
distinct similarities between the two episodes, which occurred within months
of one another, warranted a conclusion that they were part of the same course
of conduct. See United States v. Rhine, 583 F.3d 878, 888 (5th Cir. 2009).
Garcia has not shown that the district court committed error, much less plain
error, by concluding that his prior alien transporting episode was conduct
relevant to his offense of conviction. See Puckett, 129 S. Ct. at 1429.
      AFFIRMED.




                                        2